Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 2-18-2021 has been entered.


Specification
The use of the term OXONE, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore each letter in the term should be capitalized, as it is above, wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent 
 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 112
Claims 1-3,9,11,14,16-18,21,22,24,25,33,37,43,48-57,62,64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 1, line 12, “about 60°C” is new matter that has no support at     [00128]-[00130] pointed to by applicant.


Claims 1-3,9,11,14,16-18,21,22,24,25,33,37,43,48-57,62,64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for .
Claim 1 contains the trademark/trade name “oxoneTM”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  
The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
In the present case, the trademark/trade name is used to identify/describe an oxidizing agent and, accordingly, the identification/description is indefinite.
In claim 1, last two lines, “solution of dissolved leached gold … platinum” is indefinite and confusing; it appears that  --solution of leached gold … platinum--  was intended.


Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
s 1,2,18,33,48-54,57,62,64 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GB 1283389.
GB ‘389 teaches or at least suggests the process of leaching platinum and palladium from a catalyst containing same by contacting with a solution of a solvent such as acetic acid, an oxidant such as hydrogen peroxide(H2O2) and an acid such as HCl, HBr and sulfuric acid, at a temperature of up to 100°C, which overlaps that instantly claimed and thus would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549.  See pg.1, line 63 to pg. 2, line 28.  Typical leaching solutions are given on pg. 2, lines 65-83 where the taught water solvent may be substituted by acetic acid as taught at pg. 2, lines 27-28.  Insoluble impurities are filtered, ie. separated, from the dissolution solution.  See pg. 3, lines 3-9.  The claims are drawn to process parameters, such as temperature, time, concentration, known in the art or obvious to adjust to those that provide the best results or to save energy costs.  It is noted that GB ‘389 is not limited to its preferred embodiments, such as a temperature of 80-90°C, but is used for all it fairly suggests, which are temperatures much lower, and still expect that dissolution of the platinum or palladium would occur, especially since a strong acid, such as HCl, will always dissolve any metal so that at least some dissolution will occur at any temperature at which HCl is liquid.


Ofori teaches or at least suggests the process of leaching palladium from a solid containing cobalt to separate the palladium by contacting the solid with a solution of nitric acid as oxidizing agent, in contact with hydrochloric acid or acetic acid, which suggests that both hydrochloric acid and acetic acid can be used at the same time, at a temperature of about 50°C to form palladium acetate which then can be reduced to elemental palladium.  See col. 6, lines 5-20 and col. 5, lines 45-47.  Evaporation is taught in Example 1.  The claims are drawn to process parameters, such as temperature, time, concentration, known in the art or obvious to adjust to those that provide the best results or to save energy which would lead to a more cost efficient process.  The step of separating impurities would have been obvious in order to recover a more pure product.  In any event, GB ‘389 teaches that insoluble impurities are filtered, ie. separated, from the dissolution solution in a similar process as Ofori.  See pg. 3, lines 3-9.


Applicant's arguments and amendments filed 2-18-2021 have been fully considered and responded to above and below.
Applicant’s arguments over GB ‘389 are unpersuasive because it teaches dissolving the PGM catalyst in a solution of an acid, an oxidant and a solvent which can be acetic acid.  At pg. 1, lines 54-57 and pg. 2, lines 23-25, as well as the solution 
Applicant’s argument that there would be incomplete dissolution in GB ‘389 is unpersuasive because incomplete dissolution means that at least some dissolution takes place which is within the instantly claimed process requirements.
Applicant’s arguments regarding Ofori using an aqueous solvent whereas the instant claims recite acetic acid as the solvent is not persuasive because the instant claims do not exclude the use of water or an aqueous solvent.
Applicant argues that Ofori does not teach a three component mixture which is contrary to the method of present claim 1.
However present claim 1 does not require a three component mixture because the acid is an organic acid; it is noted that acetic acid is an organic acid.  Thus acetic acid satisfies both the instantly claimed acid requirement as well as the instantly claimed solvent requirement.
Applicant’s arguments regarding demonstrated and claimed advantages of using the instantly claimed solvents are unpersuasive because they are directed only to gold whereas the instant claims are not so limited.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Bos whose telephone number is (571)272-1350.  The examiner can normally be reached on M,T,Th,F 8AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. BOS
Primary Examiner
Art Unit 1736



/STEVEN J BOS/          Primary Examiner, Art Unit 1736